Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what structure is bending or returning “towards a wheel side.” The latching foot is understood to bend toward the interior panel surface which would be in the opposite direction of the wheel side. In other words, there is no structure that is configured to bend any other structure “towards a wheel side” as the application is best understood. If Applicant disagrees, Examiner encourages applicant to positively recite “a wheel side” by defining what the metes and bounds are of the term “wheel side.” If applicant is intending the “wheel side” to represent the interior surface of the trim panel, this should be positively claimed to distinctly claim the subject matter. 
Claims 4, 9, 12, and 13 are indefinite because of reciting “the wheel side” in a manner such that it is not clear what exactly this term means in view of such use in claim 1. 
Claim 2 is indefinite because there is structure missing in the claim “perpendicular direction to a ____ of the trim part.” Therefore, the metes and bounds of the claim cannot be determined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6247760 to Kinoshita 

Regarding claim 1, as best understood, Kinoshita discloses the panel including: a plate-shaped trim part 30, a latch 40 attaching 30 to a spoke 11 (see Fig. 7), the latch has a foot (portion from which 41 extends from), the foot having a hook head 41, the foot is part of a latching connection on the trim part (as evident from Fig. 7, 8), the connection further including a locking slide 50 that is displaceable and lockable in a locking position in a latching gap (space between successive elements of 40) and configured for bending or returning the foot towards a wheel side and thereby selectively releasing the latching connection (as diagrammed in Fig. 7 and 8; also see col. 4, lines 40 -65).

Regarding claim 2, as best understood, Kinoshita discloses the decorative trim panel according to claim 1, wherein the locking slide is displaceable in a perpendicular direction to a of the trim part into the locking position (as evident from Fig. 4 in that there is the movement of 50 into the space between 40 which extends orthogonal to the surface of the trim part, namely the portion of the trim part between 40).

Regarding claim 3, as best understood, Kinoshita discloses the decorative trim panel according to claim 1, wherein the locking slide is displaceable in a radial direction of the trim part and the motor vehicle wheel and parallel to the surface of the trim part (as evident from Fig. 4 in that 50 is capable of being inserted in a radially inward direction in addition to that which is shown in the figure).

Regarding claim 4, as best understood, Kinoshita discloses the Decorative trim panel according to claim 1, wherein the locking slide comprises an expander in the latching gap of the latching connection, which, in accordance with the displacement of the locking slide, widens the latching gap between a counterholder (i.e. top surface of 42 on the other 40) and the latching foot in such a way that the latching foot comes to load-transmitting abutment with counterfaces (i.e. face of 11) on the wheel side (as evident from Fig. 4, 7, and 8).

Regarding claims 5 and 14-16, as best understood, Kinoshita discloses the decorative trim panel according to claim 1, 2, 3, and 4 respectively wherein a displacement guide of the locking slide in a radial direction of the trim part and of the wheel comprises guide plates 40 (note: there are two 40/41 elements for each connection; one 40 represents the latch and the other 40/41 represents, in this case a guide plate(s) since it is clearly providing a “guiding” function as without the second 40 there would be no circumferential support for the locking slide) which abut against an outer surface(s) of the locking slide (as evident from Fig. 4). 

Regarding claims 6, and 17-19 as best understood, Kinoshita discloses the decorative trim panel according to claim 1, 2-4 respectively wherein a displacement guide of the locking slide in a radial direction of the trim part and of the wheel comprises a latching plate (i.e. the structure labeled as 40 that opposes the 40 that is relied upon as the latching foot in the circumferential direction) integrally formed on the trim part, which latching plate engages in a guide groove (i.e. the groove formed between 53 and 51) arranged on the underside of the locking slide (see Fig. 4).

Regarding claim 7, as best understood, Kinoshita discloses the decorative trim panel according to claim 1 wherein a displacement guide of the locking slide is limited by a bendably formed unlocking plate (i.e. the structure labeled as 40 that opposes the 40 that is relied upon as the latching foot in the circumferential direction) which selectively limits or releases a displacement path of the locking slide (as evident from Fig. 4 and 7-8). 

Regarding claim 9, as best understood, Kinoshita discloses the decorative trim panel according to claim 1, wherein the locking slide 50 comprises two locking plates 51 of a specific thickness which are arranged at a distance from one another (as evident from Fig. 4) and are suitable for bending the latching foot outwards in the latching gap (as evident from Fig. 4), as a result of which the hook head integrally formed at a free end of the latching foot moves outwards and comes into load-transmitting abutment with a counter-surfaces 11 on the wheel side (as evident from Fig. 4).

Regarding claim 10, as best understood, Kinoshita discloses the decorative trim panel according to claim 9, wherein the two locking plates have an enlarged thickness and are connected to one another in one piece of material via a transverse yoke reduced in thickness, and in that the transverse yoke forms a downwards directed opened recess which corresponds to the clear profile of the latching foot (as evident from Fig. 4. Note the change in thickness of the locking plates in the upper 3/4 and the recess formed by the yoke 52 and the two locking plates).

Regarding claim 11, as best understood, Kinoshita discloses the decorative trim panel according to claim 2, wherein the locking slide is displaceable in a radial direction of the trim part and the motor vehicle wheel and parallel to the surface of the trim part (as evident from Fig. 4 in that 50 is capable of being inserted in a radially inward direction in addition to that which is shown in the figure).

Regarding claim 12, as best understood, Kinoshita discloses the decorative trim panel according to claim 2, wherein the locking slide comprises an expander in the latching gap of the latching connection, which, in accordance with the displacement of the locking slide, widens the latching gap between a counterholder (i.e. top surface of 42 on the other 40) and the latching foot in such a way that the latching foot comes to load-transmitting abutment with counterfaces (i.e. face of 11) on the wheel side (as evident from Fig. 4, 7, and 8).

Regarding claim 13, as best understood, Kinoshita discloses the decorative trim panel according to claim 3, wherein the locking slide comprises an expander in the latching gap of the latching connection, which, in accordance with the displacement of the locking slide, widens the latching gap between a counterholder (i.e. top surface of 42 on the other 40) and the latching foot in such a way that the latching foot comes to load-transmitting abutment with counterfaces (i.e. face of 11) on the wheel side (as evident from Fig. 4, 7, and 8).

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. There is no specific argument advanced alleging any specific deficiency of Kinoshita’s teachings. In view of such, Examiner notes that Kinoshita discloses a locking slide engaging with a foot for wheel trim portion that is connected to a spoke of a wheel. The selective function is satisfied merely by hand by bending 40 of Kinoshita.
Allowable Subject Matter
Claims 8 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art does not disclose structure that may be reasonably interpreted as a displacement guide including a latching plate in addition to previously recited structure of a guide plate all integrally formed on the trim part and the prior art does not disclose an unlocking plate that provides for a retracted unlocked position along in combination with a stop edge. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617